Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered April 13, 2012. The order denied the application of defendant Mark Lewandowski for a residential foreclosure settlement conference and directed that plaintiff may proceed with this foreclosure action.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Defendant Mark Lewandowski appeals from an order that denied his application for a residential foreclosure settlement conference pursuant to CPLR 3408 and allowed plaintiff to proceed with this foreclosure action. It is undisputed, however, that the mortgage has now been foreclosed and the property has since been sold to a third-party buyer. Thus, as a result of the sale, this appeal has been rendered moot inasmuch as no purpose would be served by a settlement conference at this time (see generally Homeowners Assn. of Victoria Woods, III v Incarnato, 4 AD3d 814, 815 [2004]). Present — Smith, J.P, Fahey, Lindley, Sconiers and Whalen, JJ.